This is an appeal from a verdict and judgment against appellant in a suit for damages for personal injuries *Page 650 
alleged to have resulted from the negligence of one of appellee's engineers. It was alleged, and appellant's evidence tended to show, that on September 20, 1897, while at Wichita Falls, intending to go to Gainesville, Texas, at the instance of a brakeman upon a mixed freight and passenger train of appellee, appellant gave said brakeman 50 cents for passage to the latter place, and by direction of said brakeman he got upon what is designated as the footboard behind and attached to the tender of the engine. This is a board about eighteen inches wide suspended from the back of said tender to within about twelve inches of the roadbed. After the train had proceeded to Carlyle, an intermediate station some nine miles from Wichita Falls, appellant was by said brakeman directed to get off said foot board to await some switching there necessary to be done. Appellant obeyed this direction, and upon the train again starting on its journey appellant resumed his position, whereupon, as he alleges and testifies, the engineer operating the engine drawing said train beckoned and invited him to come from his position on said footboard over the tender into the cab of the engine; that in doing so it was necessary to climb over said tender, and that while doing so the engineer negligently caused said engine to suddenly and violently lurch forward, which caused appellant to lose his hold, and he fell upon the track and was injured. It was alleged that the train, when appellant attempted to comply with the engineer's invitation, was going smoothly and at a moderate rate of speed; that in so attempting to climb over the tender appellant was in a hazardous position, which was seen and known by said engineer at the time, and that said engineer well knew that it was dangerous and liable to cause appellant great injury to change the speed at which said train was going or to cause said engine to jerk suddenly.
The defense thereto was a general denial, and a special plea to the effect that appellant was a trespasser upon said train at an unusual place and in known violation of appellee's rules, and that the risks thereof were assumed by him, and that if appellant was injured by employes of appellee they were acting outside of the scope of their authority, and that appellant's own negligence contributed to the injury.
The evidence further tended to show that appellant knew he was not entitled to ride from Wichita Falls to Gainesville for 50 cents, and that the brakeman alone was to benefit by said payment, the regular fare being about $2, appellant having at the time more than sufficient to pay this. We find no evidence, however, in the record tending to show that the engineer was a party to or had knowledge of this arrangement, or even knew of appellant's presence on the train prior to the time when appellant testifies he was invited to enter the engine cab as before stated. The evidence was conflicting as to whether said engineer could, or in fact did, see appellant in his effort, if any, to climb over the tender, and as to whether said engine was caused to make any sudden jerk or increase of speed, and as to whether appellant's injuries were caused as alleged. *Page 651 
We think a sufficient disposition of the questions raised by the assignments of error may be made in our treatment of the second assignment, and we therefore address ourselves to this alone.
At the request of appellee the court gave in charge to the jury, among others, the following special instruction: "Even should you believe from the evidence that the train gave a jerk or move forward and caused plaintiff to fall, and even though you believe that the engineer knew the position of the plaintiff at the time, yet if such jerk or movement forward was caused in the necessary or proper management of the engine, then you will return a verdict for the defendant."
It is insisted in behalf of appellee that there is no error in this charge, in that appellant was a trespasser on appellee's train, and his position not being necessarily perilous, the only duty the company owed him was not to willfully or wantonly injure him. The question as to whether appellant's position in making the effort to climb over the tender, if he did so, at the time of the accident, was one of extra peril, and as to whether the engineer saw and knew this, and so knowing negligently operated his engine so as to give a sudden jerk forward, were questions of fact to be determined from the evidence. There was evidence requiring the submission of these issues to the jury, as was in fact done by the court in his general charge, and if the jury should settle these issues in appellant's favor, then, whatever may be the doctrine of some text writers and of decisions in other States, the proposition insisted on in behalf of appellee is not the law in this State. The principle that all persons shall so use or cause to be used his own property, and shall so conduct or cause to be conducted his own business, however legitimate, as to not unnecessarily injure another, is sound as matter of universal application. If the engineer in fact saw appellant and knew of his perilous position, if it was one, and knew of the danger of causing a sudden jerk or increase in the speed of his engine, considerations of humanity dictated that he should at least use ordinary care to avoid the performance of an act that it was alleged he knew would probably result in injury to appellant, even though such act under ordinary circumstances was proper, usual, or customary in the "proper operation of the train." See Railway v. Grigsby, 13 Texas Civ. App. 639[13 Tex. Civ. App. 639]; Railway v. Belew, recently decided by this court, and authorities therein cited.
It is also insisted that appellant was negligent under the circumstances in attempting to climb over the tender, and that such negligence, contributing to his injuries, precludes a recovery. The evidence as it appears in the transcript is not such as to enable us to say as a matter of law that appellant was guilty of contributory negligence. This is a question for the jury's determination, but if it be conceded that appellant was negligent in assuming his position, the duty of avoiding injury to him by a negligent act arose immediately upon discovery of his perilous situation, if any. As was said in McDonald v. Railway,86 Tex. 13, "The negligence or trespass of a person does not place him beyond the protection of the law, and does not excuse another for the *Page 652 
failure to exercise care to avoid injuring him; much less does it justify a willful injury. In such a case, although the negligence of the plaintiff, in one sense at least, contributes to the injury, the negligence of the defendant intervenes between the plaintiff's negligence and the result, and becomes the proximate cause of the injury. As some of the authorities put it, the plaintiff's negligence in such cases becomes the condition and not the efficient cause of the accident." See also Railway v. Jazo, 25 S.W. Rep., 714.
We freely concede that if, as insisted on by appellee on the authority of Railway v. Cooper, 88 Tex. 607, and Railway v. Yarborough, 39 Southwestern Reporter, 1097, the negligent act, if any, resulting in appellant's injury was not within the scope of the duty of its engineer, appellee is not liable. We also deem it unnecessary now to distinguish or to inquire to what extent, if at all, we should follow the doctrine announced by the Supreme Court of Mississippi in the cases of Williams v. Railway, 19 Southern Reporter, 90, and Railway v. Latham, 16 Southern Reporter, 757, and in the Minnesota case of Brevig v. Railway, 66 Northwestern Reporter, 401, for unlike the Mississippi and Minnesota cases, in the case before us the evidence fails to show, as before stated, that the engineer participated in any fraudulent or collusive purpose, or knew of appellant's position, if at all, until about the time appellant attempted, if he did so, to climb over into the cab of the engine, and the engineer's invitation, if given, is entirely consistent with a desire to thereby relieve appellant from a situation known to be dangerous. In the case before us, also, the negligent act imputed and upon which alone appellant seeks to recover, is the act of the engineer in causing his engine to suddenly move forward after discovering appellant's perilous position. We knew as matter of common knowledge that to the engineers of the railways of the country are intrusted the duty of controlling the locomotives committed to their custody. By their act and through the instrumentalities committed to them, the engine moves forward or ceases to move, so that we think the act imputed, if established by the evidence, was one clearly within the scope of the engineer's duties, and if negligent or wrongful, as alleged, the master is liable therefor. See Burnett v. Oechsner, 50 S.W. Rep., 562. See also the recent case of Railway v. Zantzinger, 53 S.W. Rep., 379.
For the error indicated, the judgment below is reversed and the cause remanded for another trial.
Reversed and remanded. *Page 653